DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on January 28, 2022.  They have been fully considered but they do not place the claims in condition for allowance.  The amendments are sufficient to obviate interpretation according to 35 U.S.C. 112(f), and therefore are also sufficient to overcome the related rejections.  However, the amendments have also raised new issues that necessitate new grounds for rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 7-15, 17, 18, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “…wherein the at least one circuit is configured to initiate a shutdown procedure in response to an occurrence of a current drawn from any feed equals or exceeds an allocated current threshold of a respective feed”.  The specification fails to provide support for an allocated current threshold of a respective feed.  The specification teaches that the allocated current threshold is for a line module [Fig. 2, step 220, para. 0047: allocating current threshold to the line modules].  It is noted that the specification teaches a “maximum current rating” for a PDU, each PDU having its own feed [Fig. 1.1], but this maximum current rating is distinct from an allocated current threshold used in initiating a shutdown procedure.
Claim 2 recites that “the current threshold used by the at least one circuit is based on a current rating of the first PDU and the second PDU”.  The specification fails to provide support for the current threshold being based on a current rating of the first PDU and the second PDU.  The specification teaches that, while the system includes two PDUs and two power feeds, the invention is practiced in the context of only one feed being active [para. 0012: “It is determined… whether the multiple line modules would draw more current than the maximum current rating when: (i) only one feed is active and the network device is operating in a high ambient temperature…”; para. 0035: “However, a worst case scenario exists when: only one of the feeds (128A, 128B) is active…”].  Additionally, the specification individual PDU [Fig. 2, step 205; para. 0043:  “Initially, a maximum current rating for a PDU is determined (STEP 205). The maximum current rating for the PDU may be determined by a controller of a network device. Specifically, the controller may query the PDU for its maximum current rating (e.g., 60 A). The PDU and the network device may be arranged as shown in FIG. 1. In other words, the PDU is driven by a DC power plant and provides a feed to power multiple line modules in the network device.”].  While it is acknowledged that maximum current rating may be used in the calculation of the allocated current thresholds [e.g., para. 0037], it is submitted that, given the context, the allocated current thresholds are determined based on the current rating of either the first PDU or the second PDU, but not both in the same determination.
Claims 11, 12, 21, and 22, are rejected on the same basis.  
Claim 21 is additionally rejected based on 35 U.S.C. 112(a) because the specification fails to provide adequate support for the allocated current threshold being “determined based on an aggregate current drawn from all feeds”.  The specification indicates that the invention is practiced in the context of a system with two feeds wherein only one of the feeds is active.  Therefore, it fails to support an embodiment wherein aggregate current is drawn from all feeds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5, 11, 13, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ingels et al., U.S. Patent Application Publication No. 2011/0245988, in view of Brumley et al., U.S. Patent Application Publication No. 2010/0037070.
Regarding claim 1 Ingels discloses a line module [Fig. 1, power outlets 111-118, which couple to servers; current sensors 121-128; switches 131-138; para. 0103: “When the switch 131 is switched off, the server connected to power outlet 111 is de-activated.”] comprising:
a plurality of circuits [current sensors, switches, servers all comprise circuits]; and 
a power module comprising at least one circuit, the power module being connected to the plurality of circuits [switches 131-138], and to a first Power Distribution Unit (PDU) and a second PDU [Fig. 1: power inlet 101 and 102], wherein the first PDU and the second PDU provide power distribution by different feeds [power feeds 141 and 142 both couple to each of switches 131-138], 
wherein the at least one circuit is configured to initiate a shutdown procedure in response to an occurrence of a current drawn from any feed equals or exceeds an allocated current threshold of a respective feed [para. 0107: “When the load imposed by a server and measured through the corresponding current sensor exceeds a certain threshold, the processor 161 may consider switching off the output port or transferring the output port to another power feed.  Similarly, when the aggregate load imposed on a power feed exceeds a certain threshold, the processor 161 may decide to switch low priority servers connected to that power feed off, or may decide to transfer one or more output ports to a different power feed.”]1.
until the current threshold is no longer exceeded.
Brumley teaches a throttling procedure that throttles a server based on a monitored current, wherein the throttling is enabled until a current threshold is no longer exceeded [para. 0022: “Over time, the heavily throttled servers end throttling as their power consumption level falls below the server's pre determined current monitor threshold based on allocated power for each server.”]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ingels and Brumley by modifying Ingels to shut down one or more of the plurality of circuits until the current threshold is no longer exceeded, as taught by Burmley.  Ingels and Brumley are both directed towards power consumption management for a plurality of servers.  Ingels teaches a step of throttling power consumption (i.e., shutting down the one or more circuits of the line module) when a current threshold for a server is exceeded, but is silent regarding if and when the throttling should be disabled.  Brumley discloses a system wherein throttling is carried out on a server, and further teaches that throttling is disabled as the current falls below a current threshold (i.e., until the current threshold is no longer exceeded).  It would have been obvious to apply the teachings of Brumley to Ingels based on Brumley’s suggestion that continuously throttled servers run at a lower performance compared to others, and that power re-balancing is necessary [para. 0006: “As such, there is no server power re-balancing mechanism in server chassis post power allocation to blades such as for blade servers. A subset of blades may end up continuously getting throttled (i.e., continue to run at much lower performance) while another subset of blades may have a surplus (based on current load).”].
[current sensors 121-128, voltage sensors 151, 152].
Regarding claim 5, Ingels discloses that the line module is configured to operate in multiple modes, and each mode requires a different amount of power, and wherein the shutdown procedure is configured to place the line module in a different mode requiring less power [para. 0107: individually switching off servers in response to power threshold violation].
Regarding claim 11, Ingels discloses a controller implemented in hardware [Fig. 1: processor 161]; and 
one or more line modules communicatively coupled to the controller, each line module includes a plurality of circuits [Fig. 1, power outlets 111-118, which couple to servers; current sensors 121-128; switches 131-138; para. 0103: “When the switch 131 is switched off, the server connected to power outlet 111 is de-activated.”];
 and a power module comprising at least circuit, the power module being connected to the plurality of circuits [switches 131-138], and to a first Power Distribution Unit (PDU) and a second PDU [Fig. 1: power inlet 101 and 102], wherein the first PDU and the second PDU provide power distribution by different feeds [power feeds 141 and 142 both couple to each of switches 131-138], 
wherein the at least one circuit is configured to initiate a shutdown procedure of any of the one or more line modules in response to an occurrence of a current drawn from any feed equals or exceeds a current threshold of a respective feed [para. 0107: “When the load imposed by a server and measured through the corresponding current sensor exceeds a certain threshold, the processor 161 may consider switching off the output port or transferring the output port to another power feed. Similarly, when the aggregate load imposed on a power feed exceeds a certain threshold, the processor 161 may decide to switch low priority servers connected to that power feed off, or may decide to transfer one or more output ports to a different power feed.”].
Ingels does not teach that the shutdown procedure is configured to shut down one or more of the plurality of circuits until the current threshold is no longer exceeded.
Brumley teaches a throttling procedure that throttles a server based on a monitored current, wherein the throttling is enabled until a current threshold is no longer exceeded [para. 0022: “Over time, the heavily throttled servers end throttling as their power consumption level falls below the server's pre determined current monitor threshold based on allocated power for each server.”]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ingels and Brumley by modifying Ingels to shut down one or more of the plurality of circuits until the current threshold is no longer exceeded, as taught by Burmley.  Ingels and Brumley are both directed towards power consumption management for a plurality of servers.  Ingels teaches a step of throttling power consumption (i.e., shutting down the one or more circuits of the line module) when a current threshold for a server is exceeded, but is silent regarding if and when the throttling should be disabled.  Brumley discloses a system wherein throttling is carried out on a server, and further teaches that throttling is disabled as the current falls below a current threshold (i.e., until the current threshold is no longer exceeded).  It would have been obvious to apply the teachings of Brumley to Ingels based on Brumley’s suggestion that continuously throttled servers run at a lower performance compared to others, and that power re-balancing is necessary [para. 0006: “As such, there is no server power re-balancing mechanism in server chassis post power allocation to blades such as for blade servers. A subset of blades may end up continuously getting throttled (i.e., continue to run at much lower performance) while another subset of blades may have a surplus (based on current load).”].
Claims 13 and 15 are rejected on the same basis as claims 3 and 5.  
[Fig. 1, power outlets 111-118, which couple to servers; current sensors 121-128; switches 131-138; para. 0103: “When the switch 131 is switched off, the server connected to power outlet 111 is de-activated.”] comprising:
a plurality of circuits [current sensors, switches, servers all comprise circuits]; and 
a power module comprising at least one circuit, the power module being connected to the plurality of circuits [switches 131-138], and to a first Power Distribution Unit (PDU) and a second PDU [Fig. 1: power inlet 101 and 102], wherein the first PDU and the second PDU provide power distribution by different feeds [power feeds 141 and 142 both couple to each of switches 131-138], 
wherein the at least one circuit is configured to initiate a shutdown procedure in response to an occurrence of a current drawn from any feed equals or exceeds an allocated current threshold, determined based on an aggregate current drawn from all feeds, of a respective feed [para. 0107: “Similarly, when the aggregate load imposed on a power feed exceeds a certain threshold, the processor 161 may decide to switch low priority servers connected to that power feed off, or may decide to transfer one or more output ports to a different power feed. ].
Ingels does not teach that the shutdown procedure is configured to shut down one or more of the plurality of circuits until the current threshold is no longer exceeded.
Brumley teaches a throttling procedure that throttles a server based on a monitored current, wherein the throttling is enabled until a current threshold is no longer exceeded [para. 0022: “Over time, the heavily throttled servers end throttling as their power consumption level falls below the server's pre determined current monitor threshold based on allocated power for each server.”]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ingels and Brumley by modifying until the current threshold is no longer exceeded, as taught by Burmley.  Ingels and Brumley are both directed towards power consumption management for a plurality of servers.  Ingels teaches a step of throttling power consumption (i.e., shutting down the one or more circuits of the line module) when a current threshold for a server is exceeded, but is silent regarding if and when the throttling should be disabled.  Brumley discloses a system wherein throttling is carried out on a server, and further teaches that throttling is disabled as the current falls below a current threshold (i.e., until the current threshold is no longer exceeded).  It would have been obvious to apply the teachings of Brumley to Ingels based on Brumley’s suggestion that continuously throttled servers run at a lower performance compared to others, and that power re-balancing is necessary [para. 0006: “As such, there is no server power re-balancing mechanism in server chassis post power allocation to blades such as for blade servers. A subset of blades may end up continuously getting throttled (i.e., continue to run at much lower performance) while another subset of blades may have a surplus (based on current load).”].
Claim 23 is rejected on the same basis as claims 5 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ingels teaches two shutoff scenarios: a first scenario in which the current for an individual server/port exceeds its threshold (as measured by its current sensor), and a second scenario in which the aggregate current for an individual feed exceeds its threshold.  Both scenarios disclosed by Ingels may be considered as anticipating the claim language according to its broadest reasonable interpretation (BRI).  The BRI may include embodiments wherein the current load of a specific server/port (Ingels) corresponds to the claimed “current drawn from any feed”, and the current threshold associated with the server/port Ingels) corresponds to the claimed “allocated current threshold”.  The BRI may also be include embodiments where the aggregate current for a feed corresponds to the claimed “current drawn from any feed”, and the threshold for the aggregate current corresponds to the claimed “allocated current threshold”.